DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This is in response to communication filed on 3/25/21 in which claims 1-20 are pending.

Response to Arguments
2.	Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2008/0043723 to Lindgren et al.

a. 	As per claim 1, Lindgren et al teaches a method of a server session initiation protocol (SIP) node for managing a subscription over (SIP), the method comprising: receiving, from a client SIP node, a first SIP message requesting a creation of the subscription to subscribe a specific information over the SIP, wherein the first SIP message comprises at least one parameter for the subscription (See paragraph [0025], a user equipment (UE) sends a SIP SUBSCRIBE request to an RLS instance requesting the creation of a subscription to multiple resources by using a specific URI pointing at a contact list. The IMS core network routes the request to the RLS instance where this contact list is to be handled. At step 12, the RLS resolves the requested list. At step 13, the RLS instance sends a SIP SUBSCRIBE request to the Presence Servers (PS's) for each contact requesting to create one back-end subscription for each resource in the contact list); sending, to the client SIP node, a response message in response to receiving the first SIP message  (See paragraph [0027]); storing the received at least one parameter included in the first SIP message (See paragraph [0027]); generating a unique subscription identifier for identifying the subscription (See paragraph [0031]); and transmitting, to the client SIP node, a second SIP message including the unique subscription identifier for identifying the subscription (See paragraph [0038]).

b. 	As per claim 10, Lindgren et al teaches the claimed invention as described above.  Furthermore, Lindgren et al teaches a server session initiation protocol (SIP) node for managing a custom subscription over the SIP, the server SIP node comprising: a memory; a processor operably connected to the memory, the process configured to: receive, from a client SIP node, a first SIP message requesting a creation of the subscription to subscribe a specific information over the SIP, wherein the first SIP message comprises at least one parameter for the subscription (See paragraph [0025], (See paragraph [0025], a user equipment (UE) sends a SIP SUBSCRIBE request to an RLS instance requesting the creation of a subscription to multiple resources by using a specific URI pointing at a contact list. The IMS core network routes the request to the RLS instance where this contact list is to be handled. At step 12, the RLS resolves the requested list. At step 13, the RLS instance sends a SIP SUBSCRIBE request to the Presence Servers (PS's) for each contact requesting to create one back-end subscription for each resource in the contact list)); send, to the client SIP node, a response message in response to receiving the first SIP message; store the at least one parameter included in the first SIP message; (See paragraph [0027]); generate a unique subscription identifier for identifying the subscription; and transmit, to the client SIP node,  a second SIP message including the unique subscription identifier for identifying the subscription (See paragraph [0038]).

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

6.	Claims 2-9 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over in view of U.S. Publication No. 2009/0300189 to Takeda et al in view of U.S. Publication No. 2008/0043723 to Lindgren et al.

a. 	As per claims 2 and 11, Lindgren et al teaches the claimed invention as described above.  However, Lindgren et al fails to teach wherein the at least one parameter comprise at least one of an expiry time, a time interval, or at least one other subscription related parameter, and wherein the time interval is a period between two consecutive notifications of the subscription.
Takeda et al teaches wherein the at least one parameter comprise at least one of an expiry time, a time interval, or at least one other subscription related parameter, and wherein the time interval is a period between two consecutive notifications of the subscription (See paragraph [0071, 0090 and 0129]).
It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Lindgren et al in the claimed invention of Takeda et al in order to detect each communication session status of the plurality of terminals based on the received status related information.

b. 	As per claim 3 and 12, Lindgren et al teaches the claimed invention as described above.  However, Lindgren et al fails to teach wherein the second SIP message further comprises at least one of an accepted expiry time or at least one other subscription related parameter.
Takeda et al teaches wherein the second SIP message further comprises at least one of an accepted expiry time or at least one other subscription related parameter (See paragraph [0090 and 0129]).
It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Lindgren et al in the claimed invention of Takeda et al in order to detect each communication session status of the plurality of terminals based on the received status related information.


c. 	As per claims 4 and 13, Lindgren et al teaches the claimed invention as described above.  However, Lindgren et al fails to teach re-configuring an expiry time for the custom subscription, in case that a value of the expiry time included in the first SIP message is not acceptable by the server SIP node; and initiating a subscription expiry timer and setting the expiry time of the subscription expiry timer to the value of the re-configured expiry time.
Takeda et al teaches re-configuring an expiry time for the custom subscription, in case that a value of the expiry time included in the first SIP message is not acceptable by the server SIP node; and initiating a subscription expiry timer and setting the expiry time of the subscription expiry timer to the value of the re-configured expiry time (See paragraph [0079]).
It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Lindgren et al in the claimed invention of Takeda et al in order to detect each communication session status of the plurality of terminals based on the received status related information.

d. 	As per claims 5 and 14, Lindgren et al teaches the claimed invention as described above.  However, Lindgren et al teaches further comprising: receiving, from the client SIP node, a third SIP message requesting a deletion of the subscription over the SIP, wherein the third SIP message comprises the unique subscription identifier and an expiry time that is set to a value of zero; sending, to the client SIP node, a response message in response to receiving the SIP message; deleting the stored at least one parameter associated with the custom subscription; and sending, to the client SIP node, a fourth SIP message and disabling a subscription expiry timer and a notification interval timer, wherein the fourth SIP message comprises the unique subscription identifier.
	Takeda teaches receiving, from the client SIP node, a third SIP message requesting a deletion of the subscription over the SIP, wherein the third SIP message comprises the unique subscription identifier and an expiry time that is set to a value of zero (See paragraph [0090]); sending, to the client SIP node, a response message in response to receiving the SIP message (See paragraph [0120-0121]); deleting the stored at least one parameter associated with the custom subscription; and sending, to the client SIP node, a fourth SIP message and disabling a subscription expiry timer and a notification interval timer, wherein the fourth SIP message comprises the unique subscription identifier (See paragraph [0121 and 0127]).
It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Lindgren et al in the claimed invention of Takeda et al in order to detect each communication session status of the plurality of terminals based on the received status related information.

e. 	As per claims 6 and 15, Lindgren et al teaches the claimed invention as described above.  However, Lindgren et al fails to teach sending, to the client SIP node, a fifth SIP message to notify the specific information, wherein the fifth SIP message comprises the unique subscription identifier and data to be notified.
Takeda teaches sending, to the client SIP node, a fifth SIP message to notify the specific information, wherein the fifth SIP message comprises the unique subscription identifier and data to be notified (See paragraph [0212]).
	It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Lindgren et al in the claimed invention of Takeda et al in order to detect each communication session status of the plurality of terminals based on the received status related information.

f. 	As per claims 7 and 16, Lindgren et al teaches the claimed invention as described above.  However, Lindgren et al fails to teach wherein the client SIP node stores the data and shares the data with at least one user in case that the client SIP node receives the fifth SIP message from the server SIP node.
Takeda teaches wherein the client SIP node stores the data and shares the data with at least one user in case that the client SIP node receives the fifth SIP message from the server SIP node (See paragraph [0101]).
It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Lindgren et al in the claimed invention of Takeda et al in order to detect each communication session status of the plurality of terminals based on the received status related information.

g. 	As per claim 8, Lindgren et al teaches the claimed invention as described above.  However, Lindgren et al fails to teach wherein the specific information is location information of multiple users and the specific subscription is a subscription for the location information of multiple users, and wherein the at least one parameter comprises at least one of an expiry time, a time interval, a total number of users, a list of user identities (IDs) along with unique user number for each user, or a user identity (ID) associated with the client SIP node.
Takeda et al teaches teach wherein the specific information is location information of multiple users and the specific subscription is a subscription for the location information of multiple users, and wherein the at least one parameter comprises at least one of an expiry time, a time interval, a total number of users, a list of user identities (IDs) along with unique user number for each user, or a user identity (ID) associated with the client SIP node (See paragraph [0071, 0090 and 0129]).
It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Lindgren et al in the claimed invention of Takeda et al in order to detect each communication session status of the plurality of terminals based on the received status related information.

h. 	As per claim 9, Lindgren et al teaches the claimed invention as described above.  However, Lindgren et al fails to teach wherein the specific information is location information of multiple users and the subscription is a subscription for the location information of multiple users, and wherein the second SIP message further comprises at least one of an expiry time, a total number of users, or a list of user IDs along with unique user number for each user.
Takeda et al teaches wherein the specific information is location information of multiple users and the subscription is a subscription for the location information of multiple users, and wherein the second SIP message further comprises at least one of an expiry time, a total number of users, or a list of user IDs along with unique user number for each user (See paragraph [0071, 0090 and 0129]).
It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Lindgren et al in the claimed invention of Takeda et al in order to detect each communication session status of the plurality of terminals based on the received status related information.

i. 	As per claim 17, Lindgren et al teaches the claimed invention as described above.  However, Lindgren et al fails to teach send, to the client SIP node, a SIP message to terminate the created custom subscription over the SIP for the custom information, wherein the SIP message comprises a terminate custom subscription message including the unique subscription identifier.
	Takeda et al teaches send, to the client SIP node, a SIP message to terminate the created custom subscription over the SIP for the custom information, wherein the SIP message comprises a terminate custom subscription message including the unique subscription identifier (See paragraph [0090 and 0125]).
It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Lindgren et al in the claimed invention of Takeda et al in order to detect each communication session status of the plurality of terminals based on the received status related information.

j. 	As per claim 18, Lindgren a et al teaches a client session initiation protocol (SIP) node for managing a custom subscription over the SIP, the client SIP node comprising: a memory (See paragraph [0052]); a processor operably connected to the memory, the processor configured to (See paragraph [0053]) send  to a server SIP node, a SIP message for specific information, wherein the SIP message comprises one of create custom subscription request message, modify custom subscription request message, and delete custom subscription request message, wherein each message includes a plurality of parameters (See paragraph [0129, 0141 and 0153]); 
However, Lindgren et fails to teach configure a value of an expiry time, to receive a current status and later notifications of the subscription; configure a value of a time interval, that is a time period between two consecutive notifications of the subscription; and configure  a set of subscription related parameters based on a subscription data type; receive, from the server SIP node, a SIP response message including a unique subscription identifier for the subscription (See paragraph [0038]).
	Takeda et al teaches configure a value of an expiry time, to receive a current status and later notifications of the subscription; configure a value of a time interval, that is a time period between two consecutive notifications of the subscription; (See paragraph [0110]); and configure a set of subscription related parameters based on a subscription data type (See paragraph [0151-0152])
It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Lindgren et al in the claimed invention of Takeda et al in order to detect each communication session status of the plurality of terminals based on the received status related information.

k. 	As per claim 19, Lindgren et al teaches the claimed invention as described above.  However, Lindgren et al fails to teach wherein the plurality of parameters comprises at least one other expiry time, the time interval, and other subscription related parameters 
	Takeda et al teaches wherein the plurality of parameters comprises at least one other expiry time, the time interval, and other subscription related parameters (See paragraph [0090 and 0129]).
It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Lindgren et al in the claimed invention of Takeda et al in order to detect each communication session status of the plurality of terminals based on the received status related information.

l. 	As per claim 20, Lindgren et al teaches the claimed invention as described above.  However, Lindgren et al fails to teach receive, from a server SIP node, a SIP message requesting to terminate or notify the created subscription over the SIP for the specific information, wherein the SIP message comprises one of a subscription notify message or a terminate subscription message (See paragraph [0013, 0128-0129]).
	Takeda et al teaches receive, from a server SIP node, a SIP message requesting to terminate or notify the created subscription over the SIP for the specific information, wherein the SIP message comprises one of a subscription notify message or a terminate subscription message (See paragraph [0013, 0128-0129]).
It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Lindgren et al in the claimed invention of Takeda et al in order to detect each communication session status of the plurality of terminals based on the received status related information.

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJENANE BAYARD whose telephone number is (571)272-3878. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571)272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DJENANE M BAYARD/Primary Examiner, Art Unit 2444